Case 9:21-cv-81427-AMC Document 1 Entered on FLSD Docket 08/17/2021 Page 1 of 7




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                 PALM BEACH DIVISION

                                             CASE NO:

 SHAUN-MICHAEL DEMETRIUS,

        Plaintiff,

        v.

 ESTABLISHED MOVING
 OF SOUTH FLORIDA, INC.,
 a foreign profit corporation,

        Defendant.

                                       /

             COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

        Plaintiff, SHAUN-MICHAEL DEMETRIUS (hereinafter “Plaintiff”) by and through

 undersigned counsel, and pursuant to 29 U.S.C. § 216(b), files his Complaint for Damages and

 Demand for Jury Trial against Defendant, ESTABLISHED MOVING OF SOUTH FLORIDA,

 INC. (“ESTABLISHED MOVING” or “Defendant”), and in support alleges as follows:

                                           INTRODUCTION

        1.      Defendant has unlawfully deprived Plaintiff of federal overtime compensation

 during the course of his employment. This is an action arising under the Fair Labor Standards Act

 (“FLSA”) pursuant to 29 U.S.C. §§ 201-216, to recover all wages owed to Plaintiff during the

 course of his employment.

                                             PARTIES

        2.      During all times material hereto, Plaintiff was a resident of Pompano Beach,

 Florida, over the age of 18 years, and otherwise sui juris.
Case 9:21-cv-81427-AMC Document 1 Entered on FLSD Docket 08/17/2021 Page 2 of 7




        3.      During all times material hereto, Defendant, ESTABLISHED MOVING, was a

 foreign profit corporation transacting business within Boca Raton, Florida, within the jurisdiction

 of this Honorable Court.

        4.      ESTABLISHED MOVING operates its principal location at 1 South Ocean Blvd.,

 Suite 203, Boca Raton, Florida 33432.

        5.      Defendant, ESTABLISHED MOVING was Plaintiff’s employer, as defined by 29

 U.S.C. § 203(d), during all times pertinent to the allegations herein.

                                    JURISDICTION AND VENUE

        6.      All acts and omissions giving rise to this dispute took place within Palm Beach

 County, Florida, which falls within the jurisdiction of this Honorable Court.

        7.      Defendant ESTABLISHED MOVING regularly transacts business in Boca Raton,

 Florida, and jurisdiction is therefore proper within the Southern District of Florida pursuant to 29

 U.S.C. § 216(b) and 28 U.S.C. §§ 1331 and 1337.

        8.      Venue is proper within the Southern District of Florida pursuant to 29 U.S.C. §

 216(b) and 28 U.S.C. § 1391(b).

                                    GENERAL ALLEGATIONS

        9.      Defendant, ESTABLISHED MOVING, operates a moving and storage company

 throughout the state of Florida.

        10.     Defendant currently operates locations in Palm Beach, Florida, Delray Beach,

 Florida, Jacksonville, Florida, and Dania Beach, Florida.

        11.     In June 2021, Defendant hired Plaintiff to work as a warehouse mover and paid

 Plaintiff on an hourly basis.




                                                  2
Case 9:21-cv-81427-AMC Document 1 Entered on FLSD Docket 08/17/2021 Page 3 of 7




                                        FLSA COVERAGE

         12.    Defendant, ESTABLISHED MOVING, is covered under the FLSA through

 enterprise coverage, as ESTABLISHED MOVING was engaged in interstate commerce during all

 pertinent times in which Plaintiff was employed. More specifically, ESTABLISHED MOVING

 was engaged in interstate commerce by virtue of the fact that its business activities involved those

 to which the FLSA applies. Defendant, ESTABLISHED MOVING’s business and Plaintiffs’ work

 for ESTABLISHED MOVING affected interstate commerce because the materials and goods that

 Plaintiff used on a constant and/or continuous basis moved through interstate commerce prior to

 or subsequent to Plaintiff’s use of the same.

         13.    During his employment with Defendant, ESTABLISHED MOVING, Plaintiff, and

 all other similarly situated employees, handled and worked with various goods and/or materials

 that have moved through interstate commerce, including, but not limited to: boxes, packing tape,

 packing paper, plastic wrap, bubble cushioning, plastic baggies, box cutter, labels, markers,

 dollies, trucks, knee pads, moving blankets, lifting straps, cargo straps, ramps, and trailers, and

 other moving related items.

         14.    Defendant, ESTABLISHED MOVING, also regularly employed two (2) or more

 employees for the relevant time period, who handled the same or similar goods as those goods and

 materials handled by Plaintiff, or used the instrumentalities of interstate commerce, or the mails,

 thus making Defendant, ESTABLISHED MOVING’s business an enterprise covered by the

 FLSA.

         15.    Defendant, ESTABLISHED MOVING, grossed or did business in excess of

 $500,000.00 per year in the years 2017, 2018, 2019, 2020 and is expected to gross in excess of

 $500,000.00 in 2021.




                                                  3
Case 9:21-cv-81427-AMC Document 1 Entered on FLSD Docket 08/17/2021 Page 4 of 7




         16.      Plaintiff was not exempt under the Motor Carrier Act (“MCA”), as Plaintiff’s duties

 did not require him to cross state lines.

         17.      Plaintiff’s duties were not part of a practical continuous stream of interstate

 commerce because Plaintiff transported goods that all if not most were manufactured intrastate,

 and/or sat idle prior to delivery to the final destination.1

                                             FLSA VIOLATIONS

         18.      During Plaintiff’s employment, the Defendant assigned Plaintiff to work in one or

 more workweeks in which Defendant failed and refused to compensate Plaintiff in accordance

 with the overtime provisions under federal law.

         19.      Plaintiff was employed with Defendant from June 11, 2021, through July 13, 2021.

         20.      During all time periods pertinent to this Complaint, Plaintiff performed non-exempt

 work as a warehouse mover.

         21.      During all times material hereto, Plaintiff was an hourly employee whose regular

 hourly rate was $16.00 per hour.

         22.      Defendant regularly assigned Plaintiff’s schedule and controlled the scope of work

 Plaintiff needed to perform.

         23.      Defendant was responsible for creating and implementing the pay policy that is at

 issue in this case.

         24.      During Plaintiff’s employment period, he regularly worked approximately fifty

 (50) hours per week.




 1
   Plaintiff’s primary duties revolved around him working in a warehouse and plaintiff infrequently drove a moving
 truck.


                                                         4
Case 9:21-cv-81427-AMC Document 1 Entered on FLSD Docket 08/17/2021 Page 5 of 7




           25.   Because Plaintiff was a non-exempt hourly employee, Defendant was required to

 pay Plaintiff 1.5 times Plaintiff’s regular hourly rate for all hours Plaintiff worked over 40 in a

 workweek.

           26.   Defendant failed to compensate Plaintiff at the rate of time-and-a-half his regular

 hourly rate for work he performed in excess of forty (40) hours per week during his employment

 period.

           27.   Defendant’s actions were intentional and/or willful and Plaintiff is therefore

 entitled to an additional amount of liquidated (double) damages for minimum wages and overtime

 wages owed.

           28.   Defendant was either recklessly indifferent as to the overtime requirements under

 federal law, or, in the alternative, intentionally violated federal law so that the Defendant could

 avoid having to pay Plaintiff his lawful (and hard-earned) wages. Plaintiff is therefore entitled to

 liquidated (double) damages under the FLSA.

           29.   As a result of the above violations of federal law, Plaintiff has had to retain the

 undersigned counsel to prosecute these claims and is therefore entitled to an award of reasonable

 attorney’s fees and costs under the FLSA.

           COUNT I – FEDERAL OVERTIME WAGE VIOLATIONS – 29 U.S.C. § 207


           30.   Plaintiff hereby re-alleges and re-avers Paragraphs 1 through 29 as though set forth

 fully herein.

           31.   Plaintiff alleges this action pursuant to the Fair Labor Standards Act (“FLSA”), 29

 U.S.C. § 216(b).




                                                  5
Case 9:21-cv-81427-AMC Document 1 Entered on FLSD Docket 08/17/2021 Page 6 of 7




        32.     Defendant refused to compensate Plaintiff at the proper overtime rate of time-and-

 one-half his regular hourly rate as required by the FLSA for all hours worked in excess of forty

 (40) in a workweek.

        33.     Defendant willfully and intentionally refused to pay Plaintiff’s overtime wages as

 required by the FLSA, as Defendant knew (or should have known) of the overtime requirements

 of the FLSA, but failed to comply with same.

        34.     Defendant recklessly failed to investigate whether Defendant’s payroll practices

 were in accordance with the FLSA during the relevant time period.

        35.     Defendant’s willful and/or intentional violations of federal wage law entitle

 Plaintiff to an additional amount of liquidated, or double, damages.

        36.     As a result of the violations alleged herein, Plaintiff was required to retain the

 undersigned counsel and is therefore entitled to recover reasonable attorney’s fees and costs.

        WHEREFORE, Plaintiff, SHAUN-MICHAEL DEMETRIUS, respectfully requests that

 this Honorable Court enter judgment in his favor and against Defendant, ESTABLISHED

 MOVING OF SOUTH FLORIDA, INC., and award Plaintiff: (a) unliquidated damages to be paid

 by the Defendant; (b) liquidated damages to be paid by the Defendant; (c) reasonable attorney’s

 fees and costs to be paid by the Defendant; and any and all such further relief as may be deemed

 just and reasonable under the circumstances.

                                 DEMAND FOR JURY TRIAL

        Plaintiff, SHAUN-MICHAEL DEMETRIUS, hereby requests and demands a trial by jury

 on all appropriate claims.

        Dated this 17th of August 2021.

                                                      Respectfully Submitted,




                                                 6
Case 9:21-cv-81427-AMC Document 1 Entered on FLSD Docket 08/17/2021 Page 7 of 7




                                              USA EMPLOYMENT LAWYERS-
                                              JORDAN RICHARDS, PLLC
                                              805 E. Broward Blvd. Suite 301
                                              Fort Lauderdale, Florida 33301
                                              Ph: (954) 871-0050
                                              Counsel for Plaintiff
                                              By: /s/ Jordan Richards
                                              JORDAN RICHARDS, ESQUIRE
                                              Florida Bar No. 108372
                                              JAKE BLUMSTEIN, ESQUIRE
                                              Florida Bar No. 1017746
                                              Jordan@jordanrichardspllc.com
                                              Jake@jordanrichardspllc.com



                            CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that the foregoing document was filed via CM/ECF on this 17th

 day of August 2021.

                                                    By: /s/ Jordan Richards
                                                    JORDAN RICHARDS, ESQUIRE
                                                    Florida Bar No. 108372


                                  SERVICE LIST:




                                          7
